DETAILED ACTION
This Office action is in response to the Amendment filed on 9 March 2021.  Claim(s) 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US PG pub. 20170250261 A1, of record.
With respect to claim 1, Kim discloses forming a segment stack (N1 and N2 and 106S, fig. 9-11) of alternating intermediate sacrificial segments (106S, fig. 9) and nanosheet segments (N1 and N2, fig. 9) on a bottom sacrificial segment (106S, as shown in figure 9), wherein the segment stack (N1 and N2 and 106S, fig. 9-11) is on a mesa (FA, fig. 9-11) and a nanosheet template (N3, fig. 9) is on the segment stack (N1 and N2 and 106S, fig. 9-11); removing the bottom sacrificial layer (106S, fig. 10) to form a conduit (figure 10); and forming a fill layer (140, fig. 11) in the conduit (figure 10) that wraps around a portion of the sidewalls and top of the segment stack (N1 and N2 and 106S, fig. 9-11).  
With respect to claim 15, Kim discloses a fill layer (140, fig. 11) section on a top surface and at least a portion of opposite sidewalls of a mesa (FA, fig. 9-11), wherein the mesa (FA, fig. 9-11) is on a substrate 102; one or more nanosheet plates NS above the fill layer (140, fig. 11) section; a gate dielectric layer (D152 and horizontal portions of 134) on the fill layer (140, fig. 11) section and each of the 
With respect to claim 16, Kim discloses wherein the fill layer (140, fig. 11) section is a dielectric material (paragraph [0045]) selected from the group consisting of silicon nitride (SiN), silicon oxy carbonitride (SiOCN), and combinations thereof.  
With respect to claim 18, Kim discloses a gauge block (162A, fig. 14) adjacent to the fill layer (140, fig. 11) section.  
With respect to claim 19, Kim discloses a stack liner (134, fig. 8) section between the substrate and the gauge block (162A, fig. 14).  
With respect to claim 20, Kim discloses a spacer layer (136, fig. 9) section between the gauge block (162A, fig. 14) and the stack liner (134, fig. 8) section.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kim discloses a nanosheet channel transistor. Kim teaches forming a segment stack (N1 and N2 and 106S, fig. 9-11) of alternating intermediate sacrificial segments (106S, fig. 9) and nanosheet segments (N1 and N2, fig. 9) on a bottom sacrificial segment (106S, as shown in figure 9), wherein the segment stack (N1 and N2 and 106S, fig. 9-11) is on a mesa (FA, fig. 9-11) and a nanosheet template (N3, fig. 9) is on the segment stack (N1 and N2 and 106S, fig. 9-11); removing the bottom sacrificial layer (106S, fig. 10) to form a conduit (figure 10); and forming a fill layer (140, fig. 11) in the conduit (figure 10) that wraps around a portion of the sidewalls and top of the segment stack (N1 and N2 and 106S, fig. 9-11).  However, wherein removing the bottom sacrificial layer (106S, fig. 10) includes depositing a stack liner on .

Claims 10-14 are allowable over the prior art of record.
With respect to claims 10-14, Kim discloses a nanosheet channel transistor.   Kim teaches forming a segment stack (N1 and N2 and 106S, fig. 9-11) of alternating intermediate sacrificial segments (106S, fig. 9) and nanosheet segments (N1 and N2, fig. 9) on a bottom sacrificial segment (106S, as shown in figure 9), wherein the segment stack (N1 and N2 and 106S, fig. 9-11) is on a mesa (FA, fig. 9-11) and a nanosheet template (N3, fig. 9) is on the segment stack (N1 and N2 and 106S, fig. 9-11); removing the bottom sacrificial layer (106S, fig. 10) to form a conduit (figure 10); and forming a fill layer (140, fig. 11) in the conduit (figure 10) that wraps around a portion of the sidewalls and top of the segment stack (N1 and N2 and 106S, fig. 9-11). However, Kim fail to teach depositing a stack liner on the nanosheet template, exposed portions of the segment stack, and the mesa; depositing a spacer layer on the stack liner;  forming a gauge block on the spacer layer; removing a portion of the spacer layer to form a trench between the gauge block and the bottom sacrificial segment and mesa; removing an exposed portion of the stack liner and gauge block to widen the trench; removing the nanosheet template; forming a plug in the widened trench; forming a dummy gate across the segment stack; removing the plug and bottom sacrificial segment to form a conduit; and forming a fill layer in the conduit, as recited in independent claim 10.  Claims 11-14 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822                                                                                                                                                                                                        
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822